NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2005-7191


                              DANNY E. SAINTIGNON,

                                                            Claimant-Appellant,
                                          v.


                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      Danny E. Saintignon, of Fayetteville, Arkansas, pro se.

       James W. Poirer, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With him
on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E. Davidson,
Director, and Franklin E. White, Jr., Assistant Director.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2005-7191


                              DANNY E. SAINTIGNON,

                                                     Claimant-Appellant,

                                          v.

                              JAMES B. PEAKE, M.D.,
                             Secretary of Veterans Affairs

                                                     Respondent-Appellee.

         Appeal from the United States Court of Appeals for Veterans Claims
                        in 04-295, Judge Alan G. Lance, Sr.

                          __________________________

                          DECIDED: November 10, 2008
                          __________________________


Before MICHEL, Chief Judge, CLEVENGER and MOORE, Circuit Judges.


PER CURIAM.


      Danny E. Saintignon (“Saintignon”) appeals from the August 3, 2005, final

decision of the United States Court of Appeals for Veterans Claims (“Veterans Court”)

affirming an October 7, 2003, decision of the Board of Veterans’ Appeals (“BVA”) that

denied service connection for residuals of a head injury. We remand.

                                           I

      Before the Veterans Court, Saintignon raised three arguments. First, he argued

that he had not been provided one of the notices required by 38 C.F.R. § 3.159(b)(1)
(2004), and asserted that if he had received proper notice he “might [have been] able to

present evidence that [would have] resulted in [his] claim being granted.” The Veterans

Court rejected Saintignon’s argument on this point because then-applicable Veterans

Court precedent, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), put the burden of

showing prejudice from faulty notice on the veteran, and the Veterans Court held that

Saintignon failed to show such prejudice.

      Second, Saintignon argued that he was prejudiced by inadequate notice given to

him at the BVA hearing as to the evidence he needed to submit to substantiate his

claim. This argument was also rejected by the Veterans Court under Mayfield on the

ground that Saintignon failed to show “any prejudice that would justify remanding this

case for a new hearing.”

      Finally, Saintignon argued that the BVA improperly considered Social Security

Administration (“SSA”) records. This argument was also rejected by the Veterans Court

on its holding that, under Mayfield, Saintignon failed to show prejudicial error from the

BVA's alleged error in considering the SSA records.

                                            II

      On September 7, 2005, Saintignon, acting pro se, filed a notice of appeal from

the final decision of the Veterans Court. His appeal was stayed (along with many

others) pending this court’s review of the Mayfield decision. On May 16, 2007, this

court overruled Mayfield, holding that the burden to show lack of prejudice from faulty

section 3.159(b) notice falls on the Secretary of the Department of Veterans Affairs

(“Secretary”), not on the veteran. See Sanders v. Nicholson, 487 F.3d 881 (2007).




2005-7191                               2
      Following the issuance of the Sanders decision, the stay on this case (and the

others being held for the Sanders decision) was lifted. On December 10, 2007, the

Secretary—recognizing that at least the first ground decided by the Veterans Court was

incorrect under Sanders—moved to remand this case to the Veterans Court for further

proceedings. In response to that motion, this court asked Saintignon how he wished to

proceed. His pro se response said he seeks review of “all issues” and “believes this

appeal should move forward as seen by the court.” Consequently, this court set the

case for briefing in the ordinary course, and at completion of briefing the case was

assigned to this panel.

                                             III

      The Secretary renews his request that the case be remanded in light of the error

by the Veterans Court in applying Mayfield to the facts of Saintignon’s case.

Saintignon’s informal brief does not address with particularity the three issues decided

by the Veterans Court. Instead, he insists that the facts of record demonstrate his

entitlement to the benefits he seeks. In his informal reply brief, Saintignon avers that he

has met his “burden of proof.”

                                             IV

      We agree with the Secretary that we must remand Saintignon’s case because,

after Sanders, the Secretary is required to shoulder the burden with regard to whether

the notice failure is prejudicial. Because the Veterans Court also applied Mayfield to

reject Saintignon’s other arguments, remand of the case is appropriate.




2005-7191                                3